62 N.J. 20 (1972)
297 A.2d 841
ROBERT F. CATTO, AN INFANT BY HIS GUARDIAN AD LITEM, GREGG CATTO, AND GREGG CATTO, INDIVIDUALLY, PLAINTIFFS-APPELLANTS,
v.
HOWARD A. SCHNEPP, MAURICE RIVER TOWNSHIP, DEFENDANTS-RESPONDENTS, AND CUMBERLAND COUNTY BOARD OF FREEHOLDERS, DEFENDANT-RESPONDENT,
v.
MAX BARBER, THIRD-PARTY DEFENDANT. ROBERT F. CATTO, AN INFANT BY HIS GUARDIAN AD LITEM, GREGG CATTO, AND GREGG CATTO, INDIVIDUALLY, PLAINTIFFS-APPELLANTS,
v.
HOWARD A. SCHNEPP, DEFENDANT, AND MAURICE RIVER TOWNSHIP (A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY), CUMBERLAND COUNTY BOARD OF FREEHOLDERS (THE GOVERNING BODY OF CUMBERLAND COUNTY), DEFENDANTS-RESPONDENTS, AND MAURICE RIVER TOWNSHIP (A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY), THIRD-PARTY PLAINTIFF,
v.
HARLEYSVILLE MUTUAL INSURANCE COMPANY AND AETNA CASUALTY AND INSURANCE COMPANY, THIRD-PARTY DEFENDANTS.
The Supreme Court of New Jersey.
Argued December 4, 1972.
Decided December 18, 1972.
Mr. James L. Cooper argued the cause for appellants Catto (Messrs. Cooper, Greenberg, Katzman & Todd, attorneys).
Mr. Gerald M. Eisenstat argued the cause for respondent Schnepp (Messrs. Shapiro, Brotman, Eisenstat & Capizola, attorneys).
Mr. Edward S. Miller argued the cause for respondent Township of Maurice River (Messrs. Gant & Miller, attorneys).
*21 Mr. Anthony D. Buonadonna argued the cause for respondent Cumberland County Board of Freeholders (Messrs. Tuso and Gruccio, attorneys).
PER CURIAM.
The judgment of the Appellate Division, 121 N.J. Super. 506, is affirmed substantially for the reasons expressed in its opinion.
For affirmance  Chief Justice WEINTRAUB, Justices JACOBS, HALL and MOUNTAIN, and Judges CONFORD and LEWIS  6.
For reversal  None.